Citation Nr: 1037519	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  09-11 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1960 to May 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the Veteran's claims for service connection for diabetes 
mellitus, hypertension, and coronary artery disease. 

The Board notes that the Veteran's representative submitted a 
substantive appeal which states only that the Veteran disagrees 
with the findings of the March 2009 statement of the case (SOC).  
A "Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations, 
being appealed."  38 C.F.R. § 20.204 (2009).  The Veteran's 
substantive appeal states only that the Veteran "respectfully 
disagrees" with the AOJ's determination, and reiterates the 
Veteran's contention that he is entitled to service connection 
for the disorders currently on appeal.  As such, the submission 
by the Veteran's representative does not appear to fulfill the 
requirements of 38 C.F.R. § 20.204 set out above, in that it 
provides no error of fact or law committed by the AOJ with which 
the Veteran disagrees.  Such a statement would help direct the 
Board's attention to the specific error which the Veteran wishes 
to be addressed, and could aid the Veteran in pursuit of his 
claims.  However, it has been held that, unlike the notice of 
disagreement (NOD), the filing of a substantive appeal is not 
jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369, 372-73 
(2003) (holding that the penalty of dismissal for failure to file 
a substantive appeal is expressly permissive); see also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).  Therefore, the Board will proceed with final 
adjudication of the Veteran's claims, in effect treating his 
substantive appeal as adequate, despite the deficiencies noted.  




FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus, 
hypertension, and coronary artery disease.

2.  The Veteran did not serve in or visit the Republic of Vietnam 
during, or as a result of, his military service.

3.  The Veteran was not exposed to Agent Orange or any other 
herbicide agent during his military service.

4.  There is no competent or credible evidence that the Veteran's 
hypertension, diabetes mellitus, or coronary artery disease are 
related to his service, began during his service, or began within 
one year after the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2009).

2.  Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2009).

3.  Coronary artery disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in December 
2007.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service connection claims; (2) informing him 
about the information and evidence VA would seek to provide; and 
(3) informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the December 2007 letter from the AOJ also advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the August 
2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), VA 
treatment records, and also asked the National Personnel Records 
Center (NPRC) to ascertain if the Veteran had experienced service 
in Vietnam (see the June 2008 NPRC request).  The Veteran has 
submitted personal statements.  The Veteran has not provided 
authorization for VA to obtain any additional private medical 
records, nor has he indicated that such records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met.

The Veteran's representative has argued that the Veteran should 
be provided with a VA medical examination and opinion to address 
the nature and etiology of his claimed disorders.  See the 
Veteran's representative's September 2010 submission.  The Board 
notes that no medical examination has been conducted or medical 
opinion obtained with respect to the Veteran's service connection 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
However, the standards of McLendon are not met in this case.  
Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Veteran's VA medical treatment records show that he 
has been diagnosed with and treated for diabetes mellitus, 
hypertension, and coronary artery disease.  However, there is 
neither medical evidence demonstrating that any current disorder 
on appeal is linked to service, nor credible evidence of 
continuity of symptomatology of any of these disorders during or 
since service.  As such, there is no evidence establishing that 
any event, injury, or disease occurred during service, or within 
an applicable presumptive period so as to necessitate a VA 
medical examination for these disorders.  As service and post-
service medical records provide no basis to grant the claims, and 
in fact provide evidence against his claims, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a degree of 10 
percent or more within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309; see also 38 U.S.C.A. § 1101(3) 
and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including diabetes mellitus, hypertension, and coronary artery 
disease).  

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Diabetes mellitus and coronary 
artery disease are two of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  To warrant service 
connection on this basis, diabetes mellitus and coronary artery 
disease may manifest at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 
1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  A Veteran who never went ashore from ship on which 
he served in Vietnamese coastal waters was not entitled to 
presumptive service connection due to alleged Agent Orange / 
herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, 
the Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a Vietnam Service 
medal (VSM).  Id.; see also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude missions 
in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through the appropriate service department or 
other sources in order for the presumption of service connection 
for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be 
applicable.  Exposure to herbicides is not presumed in such 
instances.  However, once exposure to herbicides has been 
established by the evidence of record, the presumption of service 
connection found in 38 C.F.R. § 3.309(e) for herbicide-related 
diseases is applicable.

Service connection on a direct basis requires competent evidence 
showing:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Diabetes Mellitus, 
Hypertension, and Coronary Artery Disease

The Veteran's claims for service connection for diabetes 
mellitus, hypertension, and coronary artery disease present 
substantially similar issues of fact and law.  Therefore, all 
three claims will be addressed in the following analysis.  The 
Veteran has argued that he experiences diabetes mellitus, 
hypertension, and coronary artery disease due to his military 
service.  See the Veteran's claims dated October 2007.  He has 
indicated that he began to experience symptoms of these disorders 
during his active service which occurred from May 1960 to May 
1963.  See the Veteran's representative's statement dated 
September 2010.

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, the AOJ has 
obtained VA medical treatment records which show that the Veteran 
was under treatment for active diabetes mellitus Type II, 
hypertension, and coronary artheroslcerosis in January 2006.  A 
VA medical treatment record from November 2006 also confirms that 
the Veteran has been receiving ongoing treatment for these 
disorders.  With clear evidence of diagnosis of, and treatment 
for, these disorders, the medical evidence of record demonstrates 
that the Veteran currently experiences diabetes mellitus, 
hypertension, and coronary artery disease.  

When determining service connection, all theories of entitlement 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004).  In this vein, the Board acknowledges that 
diabetes mellitus and coronary artery disease are diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 C.F.R. § 3.309(e); see also 75 Fed. Reg. 53,202 
(August. 31, 2010) (adding ischemic heart disease (including, but 
not limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)).  

Herbicide exposure is conceded for Veterans who served in Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  Consequently, the determinative issue is whether 
the Veteran's disorders are attributable to the Veteran's 
military service, including to any presumed exposure to a 
herbicide agent during service in Vietnam.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."); see, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

In this vein, in April 2008 the AOJ requested that the NPRC 
provide the dates of any service by the Veteran in Vietnam.  In 
June 2008, the NPRC responded that "there is no evidence in this 
Veteran's file to substantiate any service in the republic of 
Vietnam."  The Veteran has not presented any evidence of service 
in Vietnam, or provided any statement which would otherwise 
contradict the statement provided by the NPRC.  Therefore, the 
Board concludes that the Veteran did not serve in Vietnam during 
the presumptive period, and is not entitled to the presumption of 
exposure to a herbicide agent under 38 C.F.R. §§ 3.307(a)(6); 
3.313(a).  

As the Board has determined that the Veteran did not serve in the 
Republic of Vietnam during the Vietnam era, actual exposure to 
herbicides must be verified through the appropriate service 
department or other sources in order for the presumption of 
service connection for a herbicide-related disease under 
38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds 
absolutely no evidence to support a finding of actual exposure to 
herbicides in service.  The Veteran has not alleged any exposure 
to herbicides, nor do the Veteran's STRs contain any evidence of 
herbicide exposure during his service.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that if a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence).  Therefore, the Board concludes that the 
Veteran was not exposed to herbicide agents during his military 
service.  As such, the Veteran is not entitled to service 
connection for diabetes mellitus or coronary artery disease on a 
presumptive basis as discussed in 38 C.F.R. § 3.309(e).  

This does not, however, preclude the Veteran from establishing 
his entitlement to service connection for these claimed 
conditions with proof of actual direct causation.  Combee, 34 
F.3d at 1043-44.  The Court has specifically held that the 
provisions set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Veteran has asserted that his diabetes mellitus, 
hypertension, and coronary artery disease all began to manifest 
"during his active service."  See the Veteran's 
representative's statement dated September 2010.  A disorder may 
be service-connected if there is evidence which shows that the 
Veteran experienced a chronic disorder during service, or within 
one year of his discharge from active service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. at 494-97.  
Furthermore, these conditions are considered chronic disorders 
which may be presumed service connected if shown to have 
manifested within one year of service.  See 38 U.S.C.A. § 1101, 
1112, 1137; 38 C.F.R. § 3.307(a), 3.309(a).  The Veteran has 
argued that he experienced the symptoms of diabetes mellitus, 
hypertension, and coronary artery disease during his service.  
However, there is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent identify the symptoms of such disorders to make such a 
determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  These are not disorders like a broken leg, which 
presumably would be easy to identify, nor has the Veteran 
indicated that he was competently diagnosed with such a disorder 
by a qualified medical examiner.  Jandreau, 492 F.3d at 1377.  
Therefore, the Board concludes that the Veteran is not competent 
to state that he manifested the symptoms of diabetes mellitus, 
hypertension, and coronary artery disease during service, and has 
not presented competent evidence of the in-service incurrence of 
these disorders. 

In addition, the Board finds the Veteran's statement of 
experiencing symptoms of these disorders during service is not 
credible.  Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony."  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  The Board emphasizes that personal interest may 
affect the credibility of the evidence.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence it finds persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

The Veteran's credibility affects the weight to be given to his 
testimony and lay statements, and it is the Board's 
responsibility to determine the appropriate weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
stating that he generally experienced these disorders during 
service, the Veteran has not provided any statement describing 
how such disorders manifested during his service, or explaining 
the basis for his belief that these disorders began during 
service.  See Wood v. Derwinski, 1 Vet. App. at 193 (1991).  The 
ambiguity of the Veteran's statement that he experienced 
"symptoms" associated with these disabilities renders the 
statement, in and of itself, facially implausible.  The Board 
notes that the Veteran's lay statements are not credible based on 
the nature of the statement, and not due to the fact that his 
statement is not supported by contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1336-37.  As such, the Board concludes that 
the Veteran's statement regarding experiencing a history of 
symptoms of diabetes mellitus, hypertension, and coronary artery 
disease, without stating the basis for his belief, or providing 
some description of the onset of such symptoms, or in any way 
providing evidence to substantiate the statement that he believes 
that these disorders manifested during service, is not a credible 
statement of the in-service occurance of symptoms of these 
disorders. 

Furthermore, the Veteran's separation examination conducted on 
March 1963 contradicts his claims of experiencing hypertension 
and coronary artery disease during service, in that the 
examination specifically indicates that his heart was normal.  
Furthermore, the Veteran's reported medical history indicated 
that he did not experience any "pain or pressure in [his] 
chest," "palpitation or pounding heart," or "high or low blood 
pressure."  There is also no evidence of diabetes mellitus in 
his STRs.  The Veteran's medical STRs, and in particular his 
separation examination, were generated with a view towards 
ascertaining his then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Therefore, overall, in-service and post-service medical and lay 
evidence of record does not demonstrate continuity of any in-
service symptomatology of the currently claimed disorders.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, 
since there is no competent or credible evidence of diabetes 
mellitus, hypertension, or coronary artery disease within one 
year after service, the Veteran is not entitled to application of 
the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Significantly, post-service, VA 
medical records show the Veteran was first diagnosed with 
hypertension, diabetes mellitus and coronary artery disease in 
2006, more than 40 years after the Veteran's discharge from 
service.  The Federal Circuit Court has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for diabetes mellitus, hypertension, and 
coronary artery disease, on either a direct or presumptive basis 
with no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


